Case: 21-30334      Document: 00516416576         Page: 1     Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 2, 2022
                                   No. 21-30334
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael J. Kaiser,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 18-CR-157


   Before Stewart, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Michael J. Kaiser has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Kaiser has not filed a response. We have reviewed counsel’s brief and the
   relevant portions of the record reflected therein. We concur with counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30334     Document: 00516416576          Page: 2   Date Filed: 08/02/2022




                                   No. 21-30334


   assessment that the appeal presents no nonfrivolous issue for appellate
   review, given our recent decision in United States v. Mejia-Banegas, 32 F.4th
   450 (5th Cir. 2022). Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2